ORDER ON PETITION FOR REHEARING Holderman, J. This matter comes before the Court upon petition for rehearing filed by Claimant. Claimant’s petition states that the Court entered an order of dismissal before Claimant had filed her reply brief. The record indicates that Claimant’s time to file brief and argument was January 2, 1985, and on December 21,1984, the Court entered its order. The Court confesses its error in this matter and grants Claimant’s petition for rehearing. The Court therefore invalidates its order of December 21,1984, and gives Claimant 60 days from the date of this order in which to file any additional briefs, if so desired, and gives Respondent an additional 60 days after Claimant’s filing, if any, to reply to said brief. The Court’s order of December 21, 1984, is hereby vacated. ORDER Holderman, J. This matter comes before the Court after having received the briefs filed by Claimant and Respondent. An order was previously entered by this Court on December 21,1984, denying Claimant an award. The Court having read the briefs of the parties hereto and being fully advised of this cause, it is still of the opinion that the Court’s original decision denying an award to Claimant was correct. The Court again calls attention to the fact that the State is not an insurer of individuals who decide to use its facilities and the only obligation on the part of Respondent is that of ordinary care in maintaining its premises in a reasonably safe condition. The Court also calls attention to the fact that the property in which the accident occurred was not a State-owned property but one that was leased and the lease specifically provided for the care and maintenance of said property. The State further calls attention to the fact that Claimant has already collected for injuries from the property owner and other parties involved. The Court hereby reaffirms its decision to deny Claimant an award in this case and adopts its opinion of December 21,1984, as its final decision.